COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-395-CV
 
IN THE INTEREST OF M.G.,
A CHILD
 
                                                                                                        
                                               ----------
            FROM
THE 323RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AMotion
To Dismiss Appeal By Appellant.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  February 1, 2007




[1]See Tex. R. App. P. 47.4.